Case 4:17-cv-00811-ALM-KPJ Document 91 Filed 01/28/21 Page 1 of 2 PageID #: 807




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


                                                        §
   MELVIN EARL WILLIAMS, JR.,                           §
                                                        §
           Plaintiff,                                   §
                                                        § Civil Action No.: 4:17-cv-00811-ALM-KPJ
   v.                                                   §
                                                        §
   THE CITY OF DENTON, TEXAS, APRIL                     §
   DAWN MCDONOUGH, KEITH D.                             §
   MARTIN, and DENTON COUNTY, TEXAS,                    §
                                                        §
           Defendants.
                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On January 8, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #89) that Defendant April Dawn McDonough’s Amended Motion to Dismiss Under

 Rule 12, and for Other Relief (Dkt. #84) be denied and that Defendant Malcolm McGuire’s First

 Motion to Dismiss Under Rule 12, and for Other Relief (Dkt. #85) be denied.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, Defendant April Dawn McDonough’s Amended Motion to Dismiss Under

 Rule 12, and for Other Relief (Dkt. #84) is hereby DENIED.

        Further, Defendant Malcolm McGuire’s First Motion to Dismiss Under Rule 12, and for

 Other Relief (Dkt. #85) is hereby DENIED.
Case 4:17-cv-00811-ALM-KPJ Document 91 Filed 01/28/21 Page 2 of 2 PageID #: 808




       IT IS SO ORDERED.
       SIGNED this 28th day of January, 2021.




                                 ___________________________________
                                 AMOS L. MAZZANT
                                 UNITED STATES DISTRICT JUDGE




                                          2
